Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a system comprising a plurality of portable containers according to the claim including a graphical user interface (GUI) communicatively coupled to the controller, wherein the GUI comprises a display indicating which one of the plurality of portable containers is open to release bulk material to the outlet at a given time, and a display indicating a time until the open portable container is emptied or until an inventory of discharged bulk material is reached.
The subject matter of the independent claim 10 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a system comprising a plurality of portable containers according to the claim including a graphical user interface (GUI) communicatively coupled to the controller, wherein the GUI comprises a display indicating whether each portable container of the plurality of portable containers is open or closed.
The subject matter of the independent claim 15 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a system comprising a plurality of portable containers according to the claim including a graphical 
The subject matter of the independent claim 19 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a system comprising a plurality of portable containers of bulk material, wherein the plurality of portable containers are separate from each other and independently transportable, and wherein the plurality of portable containers each comprise a discharge gate; one or more support structures, wherein the plurality of portable containers of bulk material are removably disposed on the one or more support structures; a plurality of actuators for independently adjusting a position of the discharge gates on the plurality of portable containers; and a controller communicatively coupled to the plurality of actuators for sequencing the discharge gates on the plurality of portable containers between open and closed positions to release bulk material to an outlet; wherein the one or more support structures comprise at least one indicator for indicating which one of the plurality of portable containers is open to release bulk material to the outlet at a given time.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fehr et al. (US Patent Publication No. 2012/0181093) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a plurality of containers of bulk material, wherein the plurality of portable containers each comprise a discharge gate; a plurality 
Fromme (US Patent Publication No. 2004/0031335) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a GUI coupled to a controller to display data related to the plurality of portable containers.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754